        Case 4:20-cv-00837-BRW Document 6 Filed 08/04/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JACKI MAHDEE X BLUE,
ADC #71875                                                               PLAINTIFF

V.                          CASE NO. 4:20-CV-837-BRW-BD

JOE PAGE, et al.                                                         DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 4th day of August, 2020.


                                               Billy Roy Wilson ________________
                                               UNITED STATES DISTRICT JUDGE
